Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
     In claim 1 the phrases “extending along an outer surface of the upper” defines the cradle in reference to an undefined and unclaimed element, i.e. an upper rendering the claim vague and indefinite.
     In claim 15 the phrase “extending from a heel region of the article of footwear…” defines the cradle in reference to an undefined and unclaimed element, i.e. an article of footwear rendering the claim vague and indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 9-17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clark (7347012).
     Clark shows an article of footwear (see below figures) comprising an upper; a sole structure (102) attached to the upper (608); a cradle (104)having a base (104b) extending between the upper and the sole structure, a first sidewall extending from the base and along a first side of the upper, and a second sidewall extending from the base along a second side of the upper, each of the first sidewall and the second sidewall including a plurality of eyelets; and a cable operable to move the upper between a relaxed state and a tightened state and including a first strand extending through at least one of the eyelets of the first sidewall and a second strand extending through at least one of the eyelets of the second sidewall as claimed.

    PNG
    media_image1.png
    457
    977
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    711
    847
    media_image2.png
    Greyscale

     In reference to claims 7 and 19, see element 128.

     Claim(s) 1, 7, 9-15, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bohnsack (2017/0231319).
     Bohnsack shows an article of footwear comprising an upper (20); a sole structure (50) attached to the upper (20); a cradle (40) having a base (60) extending between the upper and the sole structure, a first sidewall (40L) extending from the base and along a first side of the upper, and a second sidewall (40M) extending from the base along a second side of the upper, each of the first sidewall and the second sidewall including a plurality of eyelets (47); and a cable operable to move the upper between a relaxed 
     In reference to claims 7 and 19, a lock system is shown in figure 1 below the reference number 39.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over either Clark or Bohnsack in view of Caberlotto (5291671).
     Either Clark or Bohnsack shows footwear substantially as claimed except for a sleeve/sheath.  Caberlotto teaches providing a sleeve/sheath (113) on a cable (112).  It would have been obvious to provide a sleeve/sheath as taught by Caberlotto in the footwear of either Clark or Bohnsack to protect the cable, prevent the cable from damaging other footwear elements.
Allowable Subject Matter
Claims 4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 18 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   Other useful information can be obtained at the PTO Home Page at www.uspto.gov.
In order to avoid potential delays, Technology Center 3700 is encouraging FAXing of responses to Office Actions directly into the Center at (571)273-8300 (FORMAL FAXES ONLY).  Please identify Examiner Marie Bays of Art Unit 3732 at the top of your cover sheet.
Any inquiry concerning the MERITS of this examination from the examiner should be directed to Marie Bays whose telephone number is (571) 272-4559.  The examiner can normally be reached from Mon-Thurs 6-4.
 
	
	
	/MARIE D BAYS/               Primary Examiner, Art Unit 3732